Citation Nr: 1436663	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-33 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954.  The appellant is his surviving spouse

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed as a result of VA medical treatment.  

This appeal was partially processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2008.  His death certificate shows that the immediate cause of death was acute renal failure.  A significant condition contributing to death was sepsis.  

2.  The probative evidence of record is against finding that the Veteran's death was proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing medical care, or an event that was not reasonably foreseeable. 


CONCLUSION OF LAW

The requirements for DIC pursuant to 38 U.S.C.A. § 1151 as a result of VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent re-adjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In July 2009, prior to the initial adjudication of the claim, the RO notified the appellant of the evidence and information necessary to substantiate a DIC claim.  She was again notified in a letter issued in April 2011.  Moreover, although the appellant was advised, via the aforementioned letters, as well as a September 2012 SOC, of what evidence would substantiate her claim, she has proffered no further evidence in support of her claim that was not already of record during the initial rating decision.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's terminal VA hospital records, reports from a private hospital from where he was transferred immediately prior to his VA hospital admission, and a VA medical opinion, dated August 2010.  Additionally, the claims file contains the appellant's personal statements in support of her claim.  She has not referenced any outstanding, available records that she wanted VA to obtain that have not already been obtained and associated with the record.

Review of the August 2010 medical opinion reveals that the clinician reviewed the pertinent evidence of record and provided sound reasons and bases for his finding that the Veteran's cause of death was not the result of VA treatment.  Accordingly, the Board concludes that the opinion is adequate upon which to base a decision in this case.


Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  A qualifying disability or death is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by VA, and the proximate cause of the disability or death is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

To establish causation, the evidence must show (1) that the hospital care, medical or surgical treatment resulted in the veteran's additional disability or death, and (2) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  The mere fact of aggravation alone will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, an examination, or medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The appellant claims that the Veteran's death was the result of improper medical treatment received at the Northern Indiana VA Medical Center (VAMC).  Specifically, she contends that after the Veteran was admitted to the VAMC, he contracted Methicillin-resistant Staphylococcus aureus (MRSA), a bacterial infection, which she claims the VA staff caused to spread (when a nurse coughed in his face and medical staff entered his room not wearing surgical masks), resulting in his death.  She further contends that VA would have had to commit an error or have been careless or negligent in its medical care for the Veteran to have developed MRSA under VA care.  See notice of disagreement, November 2011.

The evidence of record reveals that on November 28, 2008, the Veteran was transferred to the Northern Indiana VAMC from St. Vincent's Hospital, where he had been seen for a history of rectal bleeding and had received two blood transfusions.  He was admitted to the VAMC for rectal bleeding, acute renal failure and severe anemia.  On approximately December 1, a blood culture revealed the presence of MRSA; treatment notes, however, indicated that there was no clear source of the infection.  He was subsequently treated with antibiotics.  It was also noted that he had a number of comorbidities, including coronary artery disease, atrial fibrillation, severe aortic stenosis, hypertension, chronic obstructive pulmonary disease (COPD) and diabetes mellitus.  On approximately December 17, it was noted that the Veteran had developed sepsis and peritonitis.  He was subsequently transferred to the intensive care unit.  On December [redacted], the Veteran went into cardiac arrest and passed away; the hospital records noted the cause of death as multiorgan failure due to persistent MRSA bacteremia.  It was noted that resuscitation maneuvers were not attempted due to the family's "do not resuscitate" order.

In August 2010, the Veteran's claims folder was reviewed by a VA physician for an opinion as to the likelihood that the Veteran's death was the result of  VA treatment.  The clinician opined that the Veteran did not die from renal failure caused by MRSA, but said it was at least as likely as not that he died from renal failure exacerbated by MRSA.  He added, however, that, upon review of the treatment records, there was no evidence of fault on the part of VA, nor could the MRSA be attributed to an event that was not reasonably foreseeable.  He explained that a review of the Veteran's treatment records, including his outpatient treatment records prior to his final hospitalization in 2008, clearly demonstrated chronic renal failure predating the VA hospital stay, as evidenced by persistent elevations of his laboratory blood urea nitrogen and serum creatinine values.  However, he added that these same values showed increasing elevations during the hospital stay, which was consistent with the time of the MRSA diagnosis and treatment.  He noted that although the current medical literature showed that MRSA bacteremia can be associated with worsening renal failure, a review of the hospitalization records revealed no evidence to indicate that the MRSA infection developed as a result of carelessness, negligence, lack of proper skill, error in judgment, similar instances of fault, or was an event not reasonably foreseeable.  While the clinician noted that the appellant certainly could have witnessed the incidents she mentioned regarding the Veteran's hospital caregivers, there was no evidence that any of those incidents were, in fact, responsible for the Veteran's developing MRSA.  He noted that this conclusion was also supported by the current medical literature.

The VA examiner  further observed that the final blood culture results came back negative for MRSA on December 28 and 29, following the Veteran's death.  He noted that the culture also was positive for Klebsiella pneumonia, and a urine culture obtained from a specimen on December 1, the same date as the initial blood culture for MRSA, showed significant counts of Escherichia coli.  He then cited a medical study, which concluded that the main prognostic factors associated with mortality in patients with MRSA bacteremia included complications such as an acutely severe clinical condition around the time of onset of an MRSA infection.  He noted that complications of this nature would include the Veteran's severe anemia requiring transfusions, as well as his altered mental state (identified by the study as an additional complication) that was identified in his treatment records, and his transfer from another hospital, an additional factor identified in the study.  While the clinician noted the concerns raised by the appellant (that the Veteran might have been infected due to the aforementioned incidents involving some of the VAMC personnel), he said that the fact that her letter neither reported the Veteran's location in the facility at that time, nor referenced specific personnel, meant that there was no definitive way to link any exposure that might have occurred during those incidents with the Veteran subsequently developing MRSA.  The clinician also observed that the VAMC treatment records noted the persistence of the MRSA bacteremia despite aggressive and appropriate antibiotic therapy, adding that some of the aggressive treatments were actually declined by the Veteran and his family in consideration of his poor overall health.  The VA medical expert further cited a study which noted that evidence of failure of at least one organ system (such as cardiovascular or renal) was significantly associated with death, and that at the time of his hospitalization, the Veteran presented with evidence of failure of both of these systems.  He concluded that, given the complexity of the overall poor health status in which the Veteran presented to the VAMC, combined with the events that occurred during his hospital stay, it was not possible to implicate any one single act or condition therein that was solely or even more likely than not responsible for his death.  Rather, he opined that the Veteran's death came about as a result of multiple factors as discussed.

Based on a review of the evidence of record, the Board concludes that Northern Indiana VAMC provided the Veteran with appropriate care for his rectal bleeding, acute renal failure and severe anemia, as well as the other comorbidities noted by the VA physician in his report.  As noted by the VA examiner, the Veteran was shown to have MRSA very soon after his arrival at the VA hospital, as well as failure of the cardiovascular and renal systems, which a medical study noted as one of the factors significantly associated with death. 

Unfortunately, while the appellant may genuinely believe that her husband's  death was the fault of negligence or carelessness on the part of VA, she has not been shown to have the medical training or experience sufficient to make such a complex medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, her assertions do not constitute competent medical evidence that he acquired MRSA after arriving at the VAMC or that his caregivers allowed the infection to spread, resulting in his death.

In sum, there is no competent evidence of record that indicates that the Veteran's death was the result of hospital care or medical treatment furnished by the VA.  In the present case, the only specific medical opinion addressing the quality of care rendered by VA indicates that his medical treatment was appropriate and followed the proper standard of care. In other words, VA treatment was not the proximate cause of the Veteran's death and VA treatment was not a product of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Further, the Veteran's death was not an event that was reasonably unforeseeable. 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

The Board has considered the applicability of the "benefit-of-the-doubt" doctrine, however, as the evidence of record is against the appellant's claim, the doctrine is inapplicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

  
ORDER

Entitlement to DIC on the basis of 38 U.S.C.A. § 1151 is denied.
 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


